Citation Nr: 0806239	
Decision Date: 02/25/08    Archive Date: 03/03/08	

DOCKET NO.  06-10 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for PTSD.  

2.  Entitlement to service connection for a left arm shrapnel 
scar.  

3.  Entitlement to service connection for surgical scar(s) of 
a postoperative left knee.  

4.  Entitlement to service connection for surgical scar(s) 
for a postoperative right knee.  

5.  Entitlement to service connection for bilateral hearing 
loss.  

6.  Entitlement to evaluations in excess of 10 percent for 
chronic left and right hip disability.  

7.  Entitlement to an evaluation in excess of 20 percent for 
a postoperative right knee.  

8.  Entitlement to an evaluation in excess of 10 percent for 
a postoperative left knee.  

9.  Entitlement to a total rating based upon individual 
unemployability.  


REPRESENTATION

Appellant represented by:	R. P. Walsh, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from August 1969 to 
June 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The claims for service connection and for 
a total rating based upon individual unemployability (TDIU) 
must be remanded for additional evidentiary development, for 
reasons provided below, to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  The remaining issues are 
ready for appellate review  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issues decided herein has been requested 
or obtained.  

2.  Both the left and right hips are affected by minimal 
degenerative changes resulting in noncompensable limitation 
of motion but neither hip is affected by ankylosis, fracture 
or symptoms which might collectively be characterized as 
resulting in moderate disability of either hip.  

3.  The veteran's postoperative right knee is shown to have a 
good postoperative result without ankylosis, episodes of 
locking or chronic swelling and good muscle strength, but 
there is (not more than) moderate instability, and there is 
limitation of extension to 10 degrees, and chronic pain on 
use.  

4.  The veteran's postoperative left knee has minimal 
degenerative changes with pain on use, but without ankylosis, 
instability, locking, noncompensable limitation of motion and 
without sufficient symptoms to be considered as moderately 
impaired.  

5.  The veteran has been in receipt of a 10 percent 
evaluation for tinnitus since the date of claim and this is 
the highest schedular evaluation authorized at all times 
during the pendency of the appeal.  


CONCLUSIONS OF LAW

1.  The criteria for evaluations in excess of 10 percent for 
chronic disorder of each of both hips have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.0, 4.40, 4.45, 4.71a, 
Diagnostic Code 5255 (2007).  

2.  The criteria for an evaluation in excess of 20 percent 
for instability of the postoperative right knee have not been 
met, but an additional and separate 10 percent evaluation for 
limitation of extension is warranted from 9 August 2004.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5257, 5258, 5260, 5261, 5262 (2007).  

3.  The criteria for an evaluation in excess of 10 percent 
for a postoperative left knee have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 
5258, 5260, 5261, 5262 (2007).  

4.  There is no legal basis for the assignment of separate 
10 percent evaluations for the veteran's service-connected 
tinnitus.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (prior and 
subsequent to June 2003); Smith v. Nicholson, 451 F. 3d. 1344 
(Fed. Cir. 2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulations:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claims.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The veteran was provided formal VCAA notice in both June and 
July 2004, prior to the issuance of any adverse rating 
decision now on appeal.  These notifications informed him of 
the evidence necessary to substantiate his claims, the 
evidence he was responsible to submit, the evidence VA would 
collect on his behalf, and advised he submit any relevant 
evidence in his possession.  The service medical and service 
personnel records were collected.  Records of the veteran's 
early and more recent treatment with VA were collected.  A 
significant quantify of private medical records associated 
with the veteran's claims for workman's compensation and 
Social Security disability were collected.  The veteran was 
provided multiple VA examinations which are adequate for 
rating purposes regarding the disabilities now being 
addressed on appeal.  The veteran submitted a considerable 
quantify of evidence relevant to his duties while stationed 
in Vietnam including unit histories, photographs, written 
statements of witnesses, and his testimony at a hearing 
before the undersigned.  All known available evidence has 
been collected for review and the veteran does not argue nor 
is the evidence on file suggest that there remains any 
outstanding relevant evidence which is not available for 
review.  VCAA with respect to these issues is satisfied.  
38 U.S.C.A. § 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  To the 
extent that any VCAA notice might not be found compliant with 
the recent case of Vazquez-Flores v. Peake, -- Vet. App. --, 
No. 05-0355, 2008 WL 239951 (Jan. 30, 2008), the Board finds 
there is no prejudice to the veteran because he has been 
represented by private counsel in this appeal, and because he 
has been provided all the relevant Schedular rating criteria 
explaining in detail the evidence necessary to substantiate 
higher evaluations for the disabilities on appeal in multiple 
Statements of the Case.  

The Schedule for Rating Disabilities (Schedule) will be used 
for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment of earning capacity in civil 
occupations  resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to deformity, 
adhesions, defective innervation, or other pathology, or due 
to pain supported by adequate pathology.  38 C.F.R. § 4.40.  

Regarding the joints, factors of disability reside in 
reductions of their normal excursion of movement in different 
planes.  Inquiry will be directed to more or less movement 
than normal, weakened movement, excess fatigability, pain, 
incoordination, swelling, deformity or atrophy of disuse, 
instability of station, disturbance of locomotion, 
interference with standing, sitting and weight-bearing.  For 
the purpose of rating disability from arthritis, the knees 
and hips are considered major joints.  38 C.F.R. § 4.45.  

The US Court of Appeals for Veterans Claims (Court) has held 
that diagnostic codes predicated on limitation of motion do 
not prohibit consideration of higher evaluations based upon 
functional loss due to pain on use, or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 
9 Vet. App. 7 (1996); DeLuca v. Brown, 4Vet. App. 202 (1995).  

Arthritis, due to trauma, substantiated by X-ray findings, 
will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis, established by 
X-ray findings, will be rated on the basis of limitation 
of motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§§ 4.59, 4.71a, Diagnostic Code 5003.  

VA General Counsel issued a precedent opinion in July 1997 
which held that a claimant who had arthritis and instability 
of the knee may be rated separately under Diagnostic 
Codes 5003 and 5257.  VAOPGCPREC 23-97.  When the knee 
disorder is already rated under Diagnostic Code 5257, the 
veteran with arthritis of that knee must also have limitation 
of motion which at least meets the criteria for a zero 
percent rating under Diagnostic Code 5260 (flexion limited to 
60 degrees or less) or Diagnostic Code  5261 (extension 
limited to 5 degrees or more) to obtain a separate rating.  

38 C.F.R. § 4.71, Plate II, indicates that normal range of 
motion for the knee in a sitting position is from 0 degrees' 
extension to 140 degrees' flexion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 provides that limitation of leg flexion 
to 60 degrees warrants a noncompensable evaluation, to 
45 degrees warrants a 10 percent evaluation, to 30 degrees 
warrants a 20 percent evaluation, and to 15 degrees warrants 
a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261 provides that limitation of leg extension to 5 
degrees warrants a noncompensable evaluation, to 10 degrees 
warrants a 10 percent evaluation, to 15 degrees warrants 
a 20 percent evaluation, and to 20 degrees warrants a 
30 percent evaluation.  

Malunion of the tibia and fibula with slight knee disability 
warrants a 10 percent evaluation, with moderate knee 
disability warrants a 20 percent evaluation, and with marked 
knee disability warrants a 30 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.  Dislocated semilunar 
cartilage with frequent episodes of locking pain and effusion 
into the joint warrants a 20 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258.  

Other impairment of the knee resulting in subluxation or 
lateral instability which is slight warrants a 10 percent 
evaluation, moderate warrants a 20 percent evaluation, and 
severe warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

38 C.F.R. § 4.71a, Plate II indicates that normal range of 
hip flexion is from 0 degrees fully extended to 125 degrees 
fully flexed.  Normal range of hip abduction is from 0 
degrees fully extended out to 45 degrees to the side.  

38 C.F.R. § 4.71a, Diagnostic Code 5252 provides that 
limitation of hip flexion to 45 degrees warrants a 10 percent 
evaluation, to 30 degrees warrants a 20 percent evaluation, 
and to 20 degrees warrants a 30 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5253 provides that 
limitation of any abduction motion lost beyond 10 degrees 
warrants a 20 percent evaluation.  

38 C.F.R. § 4.71a, Diagnostic Code 5255 provides that 
malunion of the femur with slight hip disability warrants a 
10 percent evaluation, moderate  his disability warrants a 
20 percent evaluation, and marked his disability warrants a 
30 percent evaluation.  

Analysis

Tinnitus:  The veteran was granted service connection for 
tinnitus with an evaluation of 10 percent effective from his 
date of claim in May 2004.  He disagreed with the assigned 
evaluation.  Historically, there was some dispute as 
to whether separate 10 percent evaluations for bilateral 
tinnitus might be warranted under pre-1999 and pre-June 13, 
2003, versions of Diagnostic Code 6260.  However, in 
June 2006, the US Court of Appeals for the Federal Circuit 
(Circuit) reversed an earlier decision of the Court, and 
affirmed VA's longstanding interpretation of Diagnostic 
Code 6260 as authorizing only a single 10 percent evaluation 
for tinnitus, whether perceived as unilateral or bilateral.  
Smith v. Nicholson, 451 F. 3d. 1344 (Fed. Cir. 2006).  

Accordingly, the Board concludes that the veteran's service-
connected tinnitus has been assigned the maximum schedular 
evaluation available for tinnitus under any arguably 
applicable version of the regulation.  Any claim for separate 
10 percent evaluations for each ear for tinnitus is denied.  
The disposition of this claim is based upon law and not fact.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Hips:  In December 2004, the RO granted service connection 
for "chronic (left and right) hip disability," with 
10 percent evaluations effective from the veteran's date of 
claim.  The veteran disagreed with the assigned evaluations.  

A VA orthopedic examination from December 1996 included the 
veteran's complaint of multiple joint pain, including the 
hips.  It was noted that previous hip X-rays were negative.  
There was no diagnosis or finding with respect to the hips, 
but the doctor did write that postural changes in the hips 
resulted from the way the veteran walked because of his 
knees.  X-ray studies of the hip at that time revealed no 
significant abnormality, except a small round lucency over 
the neck of the left femur which could represent a benign 
cyst.  

In August 2004, the veteran was provided another VA 
orthopedic examination.  This included a review of the claims 
folder.  Examination of the right hip revealed some 
tenderness.  There was no edema.  Flexion was from 0 to 
70 degrees with an increase in pain at 50 degrees.  Abduction 
was from 0 to 40 degrees with an increase in pain at 
30 degrees.  The left hip also exhibited tenderness in the 
lateral joint margin.  Flexion was from 0 to 90 degrees with 
an increase in pain at 90 degrees, and abduction was 0 to 
40 degrees with an increase in pain at 40 degrees.  X-rays of 
the hips were interpreted as revealing osteoporosis but no 
significant arthritic changes.  This physician concluded that 
both the left and right hip symptoms were, as likely as not, 
causally related to the veteran's service-connected right 
knee disability.  

The Board also reviewed a significant quantity of private 
medical records associated with the veteran's workman's 
compensation and Social Security disability claims but could 
find no significant evidence therein with respect to the 
veteran's hips.  

The RO assigned separate 10 percent evaluations for each hip 
with reference to Diagnostic Code 5255, reflective of 
malunion of the femur with slight hip disability.  There is, 
however, no actual evidence that there is a malunion of the 
femur of either hip in this case.  Although degenerative 
changes have been noted to not be significant, they are noted 
to exist, and the current 10 percent evaluation would also be 
warranted for arthritis with painful motion of a major joint 
in accordance with 38 C.F.R. § 4.71a, Diagnostic Codes 5003 
and 38 C.F.R. § 4.59 which provides that a minimum 
compensable rating will always be warranted for painful 
joints affected by arthritis.  Although tested ranges of 
motion for the hips is not full and complete, those reported 
ranges of motion are insufficient to warrant any compensable 
evaluation.  Neither hip has flexion limited to 45 degrees 
under Diagnostic Code 5252, and neither hip has limitation of 
abduction of any motion lost beyond 10 degrees under 
Diagnostic Code 5253.  The Board has considered the 
provisions of 38 C.F.R. § 4.40 and 4.45 and the Court's 
decision in DeLuca v. Brown, supra, but finds that the 
currently assigned 10 percent evaluation for each hip is in 
effect an award for pain on use or due to flare-ups.  In the 
absence of any identifiable pathology beyond minimal 
degenerative changes and no acute injury or fracture, the 
Board cannot conclude that either hip warrants the next 
higher evaluation under Diagnostic Code 5255 for moderate hip 
disability.  

Knees:  Historically, the veteran's right knee has been 
evaluated as 20 percent disabling from October 1996, was 
assigned a 100 percent evaluation for convalescence following 
surgery for several months in 2002, was returned to a 
postoperative stabilized rating of 20 percent from 
November 2002, was again assigned a 100 percent evaluation 
for convalescence following surgery in February 2003, and was 
returned to a postoperative stabilized rating of 20 percent 
from April 2003.  The veteran's 20 percent evaluation at 
present is assigned under Diagnostic Code 5257 for 
instability.  This issue has not been on appeal during the 
entire historical period, and the question in the appeal is 
whether the currently assigned 20 percent evaluation is 
proper.  

Private X-ray studies in February 2003 were interpreted as 
revealing good joint spacing with a minimal amount of 
degenerative changes.  The longstanding diagnosis has been 
right knee chondromalacia patella.  Although the veteran had 
been provided right knee arthroscopic surgery on previous 
occasions, in February 2003 he was provided a right knee 
arthroscopy with chondroplasty of the medial and lateral 
patellar facets and femoral condyle, and removal of more than 
six loose bodies.  The detailed operative report included a 
finding that the veteran had a Grade III chondromalacia.  It 
appears that this surgery was conducted without adverse 
incident and that the veteran had a good postoperative 
recovery.  

Following this most recent right knee surgery and the 
expiration of a temporary total evaluation assigned as a 
result of that surgery, the veteran was then examined by VA 
in June 2003, with claims folder review.  The veteran 
continued to experience pain and discomfort and he continued 
to wear a Don Joy brace for that knee.  Examination revealed 
no sign of infection, drainage, erythema, redness, or edema 
of the veteran's postoperative right knee.  Range of motion 
was minus 5 degrees extension, and flexion to 90 degrees.  
Muscle strength was evaluated as 4/5.  There was tenderness 
to palpation but no sign of guarding.  Varus valgus stress 
testing of the lateral collateral and medial collateral 
ligaments were performed in neutral and 30 degrees of flexion 
and there was no motion.  This was considered a normal 
examination.  Anterior and posterior cruciate ligaments were 
tested at 30 degrees of flexion with the foot stabilized and 
less than 5 millimeters of motion was appreciated.  This was 
also done at 90 degrees of flexion and this was considered a 
negative Lachman test.  McMurray testing for medial and 
lateral meniscus were also negative.  X-ray studies of the 
right knee were obtained on multiple views and revealed 
tricompartmental osteoarthritis and narrowing of the medial 
compartment of the knee with osteophyte formation involving 
the medial and lateral condyles and the medial tibial 
plateau.  The diagnosis was right knee tricompartmental 
osteoarthritis with likely severe chondromalacia of the 
articular surface of the patella.  

The veteran was next provided a VA orthopedic examination in 
August 2004, with claims folder review.  The physician noted 
the prior February 2003 surgery, and reported that this had 
been followed by five injections of Supartz.  The veteran 
continued to complain of chronic pain and stiffness.  He 
walked with a rigid right leg that was quite deliberate.  
Examination of the right knee revealed range of motion with 
minus 10 degrees of extension to 70 degrees of flexion.  
Again, the medial and collateral ligaments were stable.  The 
anterior and posterior cruciate ligaments exhibited a lack of 
stability, and Lachman's testing was positive with more than 
five millimeters of motion anteriorly.  McMurray testing was 
negative.  There was tenderness along the lateral and medial 
margin of the right knee, but no evidence of swelling or 
effusion.  Examination of the left knee revealed tenderness 
at the joint margins without effusion or swelling.  Range of 
motion was from 0 to 110 degrees, with an increase in pain at 
110 degrees.  The left knee was entirely stable for 
collateral and cruciate ligaments, with negative McMurray's 
testing.  An X-ray study of the left knee at this time noted 
that the bones appeared osteoporotic, but the joint spaces 
were maintained, the articular surfaces were smooth, and 
there was no evidence of degenerative arthritis.  The 
impression was a "normal study."  

With respect to the right knee, the Board finds that the 
evidence on file consistently demonstrates not more than 
moderate instability which is consistent with the presently 
assigned 20 percent evaluation in accordance with 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  Although the veteran has 
historically been evaluated for instability under Diagnostic 
Code 5257, it is noteworthy that following his most recent 
surgery, not more than slight instability was identified on 
VA examination in June 2003, but instability had objectively 
been shown to have increased in severity to moderate by the 
time of VA examination in August 2004.  

Nonetheless, although the veteran appears to have been 
successfully treated in his most recent surgery of 
February 2003 for removal of loose bodies, and an absence of 
a locking right knee thereafter, the diagnosis in June 2003 
remained tricompartmental osteoarthritis with likely severe 
chondromalacia of the patella.  This arthritis is shown by to 
have resulted in a restricted range of minus five degrees of 
full extension in 2003, and minus ten degrees of full 
extension in 2004.  Accordingly, a separate 10 percent 
evaluation for limitation of extension under Diagnostic Code 
5261 is warranted from the time of the 9 August 2004 VA 
examination.  No higher evaluation is warranted, however, in 
that the objective evidence does not demonstrate marked 
instability under Diagnostic Code 5257, or extension limited 
to 15 degrees under Diagnostic Code 5261, or flexion limited 
to 30 degrees under Diagnostic Code 5260, and there is no 
ankylosis under Diagnostic Code 5256.    

With respect to the veteran's left knee, the Board finds that 
no higher than the presently assigned 10 percent evaluation 
is warranted at any time during the pendency of the appeal.  
Although the RO assigned a 10 percent evaluation with 
reference to Diagnostic Code 5257 for instability, the left 
knee has never been shown by any objective evidence to be 
unstable to any degree.  There is additionally an absence of 
identifiable pathology with respect to injury, fracture, or 
degenerative arthritis.  Service connection for the left knee 
was granted because a VA physician found that the left knee 
was torqued during normal ambulation as a result of the more 
severe and service-connected right knee.  The currently 
assigned 10 percent evaluation is warranted for pain on use 
of a major joint, but there is an absence of evidence of 
identifiable pathology, ankylosis, instability, dislocated 
cartilage, any significant limitation of motion, or malunion 
of the tibia and fibula under any applicable diagnostic code 
sufficient to warrant an award of the next higher 20 percent 
evaluation.  Moreover, there are not objective complaints of 
or findings of functional loss due to pain on use or due to 
flare-ups sufficient to warrant an increased evaluation.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
tinnitus is denied.  

Entitlement to an evaluation in excess of 10 percent each for 
chronic disability for of the left and right hips is denied.  

Entitlement to an evaluation in excess of 20 percent for 
postoperative right knee instability is denied, but 
entitlement to a separate 10 percent evaluation for 
limitation of extension of the right knee is granted from 9 
August 2004.  

Entitlement to an evaluation in excess of 10 percent for a 
postoperative left knee is denied.  


REMAND

With respect to the veteran's claim for service connection 
for PTSD, the Board finds that there is adequate evidence on 
file which supports a finding that the veteran served in 
combat with the enemy during his tour of duty in Vietnam.  
Although his DD Form 214 lists a military occupational 
specialty (MOS) of 3041, supply administrative man, it is 
clear that this became his MOS after he returned to the US 
following his tour in Vietnam.  The service personnel records 
and other extensive evidence provided by the veteran, 
including fellow member statements, photographs and other 
evidence do reveal that the veteran served in the field at 
various artillery locations.  A service medical record 
indicates that the veteran had been "out on OP [outpost] 425 
with no medical care."  The veteran did receive the Vietnam 
Service Medal and Vietnam Campaign Medal, but did not receive 
any objective award reflecting combat such as the Combat 
Action Ribbon or Purple Heart Medal.  Nonetheless, the 
evidence on file does reveal in a sufficiently objective 
manner that the veteran did serve in combat with the enemy 
during service, sufficient to obviate the requirement of 
objectively corroborating  individually reported stressors.  

The problem with this issue is diagnosis.  The veteran was 
hospitalized with VA in June 1991.  Records associated with 
this reflect complaints regarding current issues in the 
veteran's life which were entirely unrelated to service, but 
there were also some symptoms identified as consistent with 
PTSD.  The diagnosis from this hospitalization was dysthymic 
disorder and anxiety disorder, "rule out" PTSD.  There was 
also an Axis II diagnosis of compulsive personality.  A 
June 1991 outpatient treatment record included a diagnosis of 
personality maladjustment disorder.  The veteran was referred 
thereafter to a VA PTSD treatment group, and there are some 
records indicating that he attended this for awhile, but 
these records contain little information.    The veteran 
returned to work, and there is no evidence that he sought or 
required any psychiatric care or treatment at any time 
thereafter, until he sustained serious traumatic injuries of 
the cervical spine with neurologic impairment of both upper 
extremities and the right shoulder requiring invasive 
surgery.  

These injuries, entirely unrelated to service, resulted in 
the veteran pursuing workman's compensation, and Social 
Security disability benefits.  Extensive records associated 
with those claims also reveal that the veteran's most 
significant complaints reflected his physical debilitation at 
present, although there are also complaints more consistent 
with PTSD related to service.  A September 2004 
psychiatric/psychological medical report from the Michigan 
Disability Determination Service resulted in an Axis I 
diagnosis of late onset dysthymic disorder, and although the 
report includes mention of PTSD symptoms, there was no 
diagnosis of PTSD related to service.  Other records 
associated with the veteran's Social Security disability 
determination also positively endorse Affective Disorders.  
Ultimately, the veteran's award of Social Security disability 
benefits was based upon disorders of the back and Affective 
Disorders in November 2004.  

Finally, one month later in December 2004, the veteran 
obtained a private psychosocial assessment from a 
psychologist which included a review of some evidence, but 
certainly not all evidence in the veteran's claims folder.  
Her diagnosis was chronic severe PTSD, and no other 
diagnosis, including no diagnosis regarding personality at 
Axis II.  

The veteran has not been provided a VA psychiatric 
examination in the absence of past determinations that no 
stressors are verified.  The veteran's service in Vietnam is 
now recognized as having involved combat with the enemy, and 
he must now be referred for VA examination with review of the 
claims folder and a request for clarification regarding 
diagnoses.  

With respect to hearing loss, the Board notes that in 
June 1972, the veteran specifically sought treatment for 
recurrent tinnitus and poor hearing associated with exposure 
to artillery.  A June 1972 audiometric examination reveals 
pure tone decibel thresholds for the relevant frequencies of 
speech from 500 through 4,000 Hertz bilaterally to range from 
not less than 45 decibels to not more than 65 decibels.  The 
examination for separation some 11 months later did not 
include audiometric testing and simply noted 15/15 for 
whispered and spoken voice.  

The veteran was provided audiometric examination in 
July 1991, at which time, hearing was noted to be within 
normal limits, and there was no complaint of tinnitus.  

In February 2005, the veteran was provided VA audiometric 
examination which revealed that he did not meet the minimum 
threshold requirements for recognition of hearing loss for VA 
disability purposes at 38 C.F.R. § 3.385.  However, he was 
very close to meeting these requirements with respect to the 
relevant pure tone decibel thresholds for the right ear and 
for speech recognition scores for each ear.  Moreover, at 
this time, the veteran's claims folder was not available for 
review.  It is now nearly three years since the time of this 
examination, and the Board feels that it is appropriate that 
the veteran be provided another audiometric examination which 
includes a review of the claims folder which contains 
positive findings, albeit perhaps temporarily, of significant 
hearing loss during service.  

Finally, the veteran has claimed entitlement to service 
connection for a shrapnel scar on the left arm, and has also 
claimed individually compensable postoperative surgical 
scarring of both the right and left knees.  The Board can 
find no objective evidence documenting that the veteran 
sustained a shell fragment wound of the left arm during 
service, but will defer any decision on this issue until 
after a VA examination.  Multiple examinations of the 
veteran's knees, both from VA and private sources, have 
uniformly reported that the veteran's postoperative scarring 
is well healed.  However, the Board can find no direct 
assessment anywhere on file as to whether or not the veteran 
meets the criteria for separate compensable evaluations at 
38 C.F.R. § 4.118 (i.e. whether collective scarring covers an 
area of 144 square inches or greater, unstable scars, 
superficial or painful on examination, or otherwise affect 
the function of any part affected.  A separate evaluation for 
scars is warranted.  

For these reasons, the case is REMANDED to the RO for the 
following actions:  

1.  The veteran should be referred for a 
psychiatric examination by an M.D. 
psychiatrist (not psychologist).  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  If the examiner 
feels that psychological testing would be 
necessary or useful after reviewing the 
claims folder, he should order such 
testing to be completed prior to his 
examination.  The question presented is 
whether the veteran has psychiatric 
disability at present which is causally 
related to incidents of military service.  
After completing a review of the claims 
folder and conducting an examination, the 
psychiatrist should provide a complete 
multiaxial diagnosis.  A complete 
discussion of all findings and diagnoses 
is essential.  

2.  The veteran should be provided a VA 
audiometric examination.  The claims 
folder must be provided to the 
audiologist for review in conjunction 
with the examination.  The examiner's 
attention is directed to complaints made 
by the veteran during service and 
audiometric testing completed in 1972.  
The examiner's attention is also directed 
to VA audiometric testing in 1991 and 
most recently in 2005.  If current 
audiometric examination results in 
findings that the veteran meets the 
criteria for recognition of hearing loss 
disability for either or both ears in 
accordance with 38 C.F.R. § 3.385, the 
audiologist is requested to provide an 
opinion as to whether it is more, less, 
or equally likely that any current 
hearing loss disability is attributable 
to incidents of military service.  

3.  The veteran must be provided a VA 
examination for scars.  The claims folder 
must be provided to the examiner for 
review in conjunction with the 
examination.  The veteran claims 
entitlement to compensable evaluations 
for scars of the left arm, and both 
knees.  Pictures of each scar should be 
obtained for the record.  The Board can 
find no objective evidence documenting a 
shrapnel scar of the left arm during 
service, but the examiner should conduct 
his own review of the evidence.  If a 
left arm scar is identified, the examiner 
is invited to provide an opinion as to 
its etiology, if possible.  All scars of 
the left arm and both knees must be 
evaluated in accordance with the 
schedular criteria at 38 C.F.R. § 4.118, 
including whether these scars 
collectively cover 144 square inches or 
greater, whether they are superficial or 
involve soft tissue damage, whether they 
are unstable with frequent loss of 
covering of the skin over the scar, or 
whether they are painful on examination, 
or otherwise affect limitation of 
function of any part affected.  

4.  After completion of the above 
development, the RO should again address 
the remaining issues on appeal with 
respect to psychiatric disability, scars, 
and hearing loss.  Thereafter, the RO 
must then address the veteran's claim for 
TDIU.  If any decision is not to the 
veteran's and representative's 
satisfaction, they must be provided a 
Supplemental Statement of the Case which 
includes a discussion of the development 
requested in this remand.  They must be 
offered an opportunity to respond.  The 
case must then be returned to the Board 
after compliance with appellate 
procedures.  The veteran need do nothing 
until further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


